Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is in response to the amendment filed on 10/20/2022.  Claims 1-20 were pending. Claims 1-20 are rejected.

Examiner’s Note
3.	The application may claim an abstract idea because the claims are drawn to a mathematical algorithm. The claims require, among other things, a particular method for collecting signals from a distributed communication architecture and encounters 101 Alice (Organizing and manipulating information through mathematical correlations). Examiner suggests Applicant to consider adding a limitation that specifies what is being done with the resulting conference session signal.

Claim Objections
4.	Claims 9, 18 are objected to because of the following informalities:
	Claim 9 recited “second,” in line 5 should be –second[,]]--,
	Claim 18 recited “codec” in line 2 should be –codec.--.
Appropriate correction is required.

Response to Arguments
5.1.	The 35 U.S.C. 112(a) rejection of claims 3, 11-12, and 19 has been withdrawn in light of argument (Remarks, page 7, “Section 112 rejections”).
5.2.	Applicant’s arguments, see Remarks, page 8, filed 10/20/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. § 102(a)(1)/102(a)(2) have been fully considered but they are not persuasive. 
	Applicant argues that: Baten does not disclose “up-sampling the first summed signal having the first sampling rate to the second sampling rate to form a first summed signal having the second sampling rate” (Remarks, page 8, “Prior Art rejections”).
	Examiner respectfully disagrees: Baten teaches Channel 1 4041 is a first summed signal (FIG.4, col. 9, lines 27-30) having the first sampling signal, up sampling to form channel 1 4041 having the second sampling signal.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.2.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baten et al. (“Batten”, US 8,433,050 B1).

Regarding Claim 1, Baten discloses a method of forming a conference session signal from signals from a plurality of session capable devices in a distributed communication architecture (Baten, FIG.1, communication network 100, network 104, telecommunication devices 120, 122, 124, 126, 128, conference bridge 136, network 104, col. 5, lines 40-63: a  communication network 100 includes a distributed network 104, , a plurality of telecommunication devices 120 and 124, one or more wireless access points 126, one or more mobile telecommunication devices 128, an enterprise server 132, and a conference bridge 136. FIG.4, summation point 420, col. 10, lines 46-49: each endpoint may make use of its own summation point. Likewise, distribution of the summation point 420 through the network may result in a distribution of other functions of the conference bridge 136) wherein at least two signals from a plurality of session capable devices have a first sampling rate and at least one signal from a plurality of session capable devices has a second, higher, sampling rate (Baten, col. 4, lines 13-15: up-sampling takes the sampling rate from 8 KHz (“1st sampling rate, SR1”) to 16 KHz (“2nd sampling rate, SR2”) in the case of G.711 and G.722 signals), the method including:
summing the at least two signals from a plurality of session capable devices having the first sampling rate to form a first summed signal having the first sampling rate (Baten, FIG.5, S508, S528, S532, col. 11, lines 32-49: receive two signals having the first sampling rate (“SR1”); col. 11, lines 50-59: sum received signals to form “first summed signal” having SR1 (“SUM1_SR1”)):  
up-sampling the first summed signal having the first sampling rate to the second sampling rate to form a first summed signal having the second sampling rate (Baten, FIG.4, channel1 4041, up sampler 4121, col. 9, lines 21-48: up-sampling channel1 4041 (“SUM1_SR1”) having first sampling rate to the second sampling rate (“SUM1_SR2”)); and
summing the first summed signal having the second sampling rate and at least one signal from a plurality of session capable devices having the second sampling rate to form a conference session signal having the second sampling rate (Baten, FIG.5, S508, S528, S532, col. 11, lines 32-49: receive two additional signals including channel1 4042 (“SUM1_SR2”) having the second sampling rate (“SR2”); col. 11, lines 50-59: sum received signals having the second sampling rate (“SR2”) to form a “conference summed signal” having SR2 (“SUM2_SR2”)).

Regarding Claim 2, Baten discloses the method of forming a conference session signal of claim 1, further comprising down-sampling the conference session signal to the first sampling rate to generate a conference session signal having the first sampling rate (Baten, FIG.4, channel1 4042, down sampler 4242, col. 9, lines 21-48: down-sampling the channel1 4042 (“SUM2_SR2”) having second sampling rate to the first sampling rate (“SUM2_SR1”));

Regarding Claim 3, Baten discloses the method of forming a conference session signal of claim 2, wherein the first sampling rate is an integer multiple of the second sampling rate (Baten, col. 4, lines 14-16: SR1 is 8kHz and SR2 is 16kHz).

Regarding Claim 4, Baten discloses the method of forming a conference session signal of claim 2, wherein the signals from a plurality of session capable devices are encoded and further including decoding the signals prior to summing and up-sampling the signals (Baten, FIG.5, S512, S532, col. 11, lines 32-37, lines 50-59: the conference bridge 136 determines if the received signal is in encoded form. If the received signal is in encoded form, then the signal is decoded by the decoder (S516), sum received signals (S532)).

Regarding Claim 5, Baten discloses the method of forming a conference session signal of claim 4, further comprising encoding the conference session signal having the first sampling rate as a function of the encoder used to form each of the at least two signals from a plurality of session capable devices having the first sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder (S552)).

Regarding Claim 6, Baten discloses the method of forming a conference session signal of claim 5, further comprising encoding the conference session signal having the second sampling rate as a function of the encoder used to form the at least one signal from a plurality of session capable devices having the second sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder (S552).

Regarding Claim 7, Baten discloses the method of forming a conference session signal of claim 2, wherein the first sampling rate is 8 KHz and the second sampling rate is 16 KHz (Baten, col. 4, lines 7-16: up-sampling takes the sampling rate from 8 KHz (“SR1”) to 16 KHz (“SR2”) in the case of G.711 and G.722 signals).

Regarding Claim 8, Baten discloses the method of forming a conference session signal of claim 6, wherein an encoder employs a pulse code modulation codec (Baten, col. 1, lines 65-67 to col. 2, lines 1-12: G.711 codec which samples at 8 kHz as 8 bit compressed Pulse Code Modulation (PCM)).

Claim Rejections - 35 USC § 103
7.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.2.	Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baten et al. (“Baten”, US 8433050 B1) in view of Yagunov et al. (“Yagunov”, US 2007/0165761 A1).

Regarding Claim 9, Baten discloses a method of forming a conference session signal from a plurality of signals from a plurality of session capable devices in a distributed communication architecture (Baten, FIG.1, communication network 100, network 104, telecommunication devices 120, 122, 124, 126, 128, conference bridge 136, network 104,col. 5, lines 40-63: a  communication network 100 includes a distributed network 104, , a plurality of telecommunication devices 120 and 124, one or more wireless access points 126, one or more mobile telecommunication devices 128, an enterprise server 132, and a conference bridge 136. FIG.4, summation point 420, col. 10, lines 46-49: each endpoint may make use of its own summation point. Likewise, distribution of the summation point 420 through the network may result in a distribution of other functions of the conference bridge 136) wherein at least two signals from a plurality of session capable devices have a first sampling rate, at least two signals from a plurality of session capable devices have a second, sampling rate higher than the first sampling rate and at least one signal from a plurality of session capable devices has a (Baten, col. 4, lines 13-15: up-sampling takes the sampling rate from 8 KHz (“1st sampling rate, SR1”) to 16 KHz (“2nd sampling rate, SR2”) in the case of G.711 and G.722 signals), the method including:
	summing the at least two signals from a plurality of session capable devices having the first sampling rate to form a first summed signal having the first sampling rate (Baten, FIG.5, S508, S528, S532, col. 11, lines 32-49: receive two signals having the first sampling rate (“SR1”); col. 11, lines 50-59: sum received signals to form “first summed signal” having SR1 (“SUM1_SR1”)); 
up-sampling the first summed signal having the first sampling rate to the second sampling rate to form a first summed signal having the second sampling rate (Baten, FIG.4, channel1 4041, up sampler 4121, col. 9, lines 21-48: up-sampling channel1 4041 (“SUM1_SR1”) having first sampling rate to the second sampling rate (“SUM1_SR2”));
summing the first summed signal having the second sampling rate and the at least two signals from a plurality of session capable devices having a second sampling rate to form an intermediate sum having the second sampling rate (Baten, FIG.5, S508, S528, S532, col. 11, lines 32-49: receive two additional signals including channel1 4042 (“SUM1_SR2”) having the second sampling rate (“SR2”); col. 11, lines 50-59: sum received signals having the second sampling rate (“SR2”) to form a “conference summed signal” having SR2 (“SUM2_SR2”)).
However, Baten does not disclose
up-sampling the intermediate sum to the third sampling rate; and
summing the intermediate sum having the third sampling rate and the at least one signal from a plurality of session capable devices having the third sampling rate to form a conference session signal having the third sampling rate.
Yagunov discloses
up-sampling the intermediate sum to the third sampling rate (Yagunov, [0007]: comprises sampling rates of 12 khz, 48 kHz (“3rd sampling rate SR3”), and 96 kHz. Combined Baten, FIG.4, channel1 4042, up sampler 4122, col. 9, lines 21-48-Yagunov [0007] teaches or suggests up-sampling channel1 4042 (“SUM2_SR2”) having second sampling rate to the third sampling rate (“SUM2_SR3”)); and 
summing the intermediate sum having the third sampling rate and the at least one signal from a plurality of session capable devices having the third sampling rate to form a conference session signal having the third sampling rate (Combined Baten FIG.5, S508, S528, S532, col. 11, lines 32-49-Yagunov [0007] teaches or suggests receive two additional signals including channel1 4042 (“SUM2_SR3”) having the third sampling rate (“SR3”) to form a “conference signal” having SR3 (“SUM3_SR3”)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “48 KHz” of Yagunov into the invention of Baten. The suggestion/motivation would have been to improve sampling rate conversion on the codec to support different rates in multimedia components within the mobile devices which support higher sampling rates. For example, when mixing speech with music, it may be necessary to convert the audio formats to a common sampling rate in order to mix the audio and play the audio out of a speaker using only one codec. (Yagunov, Abstract, [0001-10]).

Regarding Claim 10, Baten-Yagunov discloses the method of forming a conference session signal of claim 9, further including: 
down-sampling the conference session signal to the second sampling rate to generate a conference session signal having the second sampling rate (Baten, FIG.4, channel1 4043, down sampler 4243, col. 9, lines 21-48: down-sampling the channel1 4043 (“SUM3_SR3”) having second sampling rate to the first sampling rate (“SUM3_SR2”)); and  
down-sampling the conference session signal having the second sampling rate to the first sampling rate to generate a conference session signal having the first sampling rate (Baten, FIG.4, channel1 4044, down sampler 4244, col. 9, lines 21-48: down-sampling the channel1 4044 (“SUM3_SR2”) having second sampling rate to the first sampling rate (“SUM3_SR1”)).    

Regarding Claim 11, Baten-Yagunov discloses the method of forming a conference session signal of claim 9, wherein the first sampling rate is an integer multiple of the second sampling rate (Baten, col. 4, lines 14-16: the first sampling rate 8kHz (SR1) and the second sampling rate is 16kHz (SR2)).  

Regarding Claim 12, Baten-Yagunov discloses the method of forming a conference session signal of claim 11, wherein the second sampling rate is an integer multiple of the third sampling rate (Baten, col. 4, lines 14-16: the second sampling rate 16kHz (SR2); Yagunov, [0007]: the third sampling rate is 48 kHz (“SR3”)).  

Regarding Claim 13, Baten-Yagunov discloses the method of forming a conference session signal of claim 10, wherein the signals from a plurality of session capable devices are encoded and further including decoding the signals prior to summing and up-sampling the signals (Baten, FIG.5, S512, S532, col. 11, lines 32-37, lines50-59 : the conference bridge 136 determines if the received signal is in encoded form. If the received signal is in encoded form, then the signal is decoded by the decoder (S516), sum received signals (S532)).  

Regarding Claim 14, Baten-Yagunov discloses the method of forming a conference session signal of claim 13, further comprising encoding the conference session signal having the first sampling rate as a function of the encoder used to form each of the at least two signals from a plurality of session capable devices having the first sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder (S552)).   

Regarding Claim 15, Baten-Yagunov discloses the method of forming a conference session signal of claim 14, further comprising encoding the conference session signal having the second sampling rate as a function of the encoder used to form each of the at least two signals from a plurality of session capable devices having the second sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder (S552)).    

Regarding Claim 16, Baten-Yagunov discloses the method of forming a conference session signal of claim 15, further comprising encoding the conference session signal having the third sampling rate as a function of the encoder used to form the at least one signal from a plurality of session capable devices having the third sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder (S552)).    

Regarding Claim 17, Baten-Yagunov discloses the method of forming a conference session signal of claim 16, wherein the first sampling rate is 8 KHz and the second sampling rate is 16 KHz (Baten, col. 4, lines 7-16: up-sampling takes the sampling rate from 8 KHz (“SR1”) to 16 KHz (“SR2”) in the case of G.711 and G.722 signals).  

Regarding Claim 18, Baten-Yagunov discloses the method of forming a conference session signal of claim 17, wherein an encoder employs a pulse code modulation codec (Baten, col. 1, lines 65-67 to col. 2, lines 1-12: G.711 codec which samples at 8 kHz as 8 bit compressed Pulse Code Modulation (PCM)).  

Regarding Claim 19, Baten-Yagunov discloses the method of forming a conference session signal of claim 18, wherein the first sampling rate is 48 KHz (Yagunov, [0007]: the third sampling rate is 48 kHz (“SR3”)).  

Regarding Claim 20, Baten-Yagunov discloses the method of forming a conference session signal of claim 16, wherein an encoder employs a pulse code modulation codec (Baten, col. 1, lines 65-67 to col. 2, lines 1-12: G.711 codec which samples at 8 kHz as 8 bit compressed Pulse Code Modulation (PCM)).  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Morgan, US 6,651,002 B1, Inertial Navigation Method For Vehicle, Involves Compensating Inertial Sensor Signal Relating To Vehicle Navigational Parameter Using Compensation Data Produced From Inverse Discrete Wavelet Transform Of Discrete Wavelet Coefficients, claim 14.

9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446